Citation Nr: 1432629	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Whether new and material evidence has been received to reopen a service connection claim for a skin disorder, to include as secondary to Agent Orange exposure.

2.  Whether new and material evidence has been received to reopen a service connection claim for chronic pain syndrome, to include as secondary to Agent Orange exposure.

3.  Whether new and material evidence has been received to reopen a service connection claim for a dental disability for VA compensation purposes.

4.  Entitlement to service connection claim for a kidney disability, to include as 
secondary to Agent Orange exposure.

5.  Entitlement to an effective date earlier than March 7, 2008, for the award of a total rating due to unemployability (TDIU).



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.  His military service awards and decorations include the Purple Heart Medal and the Combat Infantryman's Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, February 2010, and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The June 2009 rating decision denied an effective date earlier than March 7, 2008, for the award of a TDIU. The February 2010 rating decision declined to reopen the Veteran's service connection claims for a skin disability, chronic pain, and kidney disability.  The June 2011 rating decision declined to reopen the Veteran's service connection claim for a dental disability.  

However, upon further review of the claims file, the Board finds that the kidney claim must be reconsidered (de novo) rather than addressed as a petition to reopen a previously-denied claim, as provided in 38 C.F.R. § 3.156(c).  Although the record contains an unappealed April 2007 rating decision that originally denied service connection for a kidney disability, the Veteran's service treatment records (STRs) were not available for the RO's review at the time because they were in the Board's jurisdiction.  The STRs are currently associated with the claims file and the kidney claim will therefore be reconsidered de novo.

The issue of entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In unappealed February 1985 rating decision, the RO denied the Veteran's service connection claim for a skin disorder due to Agent Orange exposure.

2.  The evidence received since the February 1985 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for skin disorder.

3.  In an unappealed March 2002 rating decision, the RO denied the Veteran's service connection claim for chronic pain syndrome due to Agent Orange exposure.

4.  The evidence received since the March 2002 rating decision is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

5.  In an unappealed November 2008 rating decision, the RO denied the Veteran's service connection claim for dental disability for VA compensation purposes.

6.  The evidence received since the November 2008 rating decision is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate the service connection claim, or raise a reasonable possibility of substantiating the claim.

7.  The Veteran engaged in combat with the enemy during active military service in the Republic of Vietnam.

8.  A kidney disability did not have its clinical onset in service nor is it otherwise related to active duty, to include exposure to Agent Orange.

9.  It was not factually ascertainable that the Veteran was precluded from employment due to service-connected disability prior to the assigned effective date of March 7, 2008.
CONCLUSIONS OF LAW

1.  The February 1985 rating decision denying service connection for a skin disorder as due to Agent Orange exposure is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the service connection claim for a skin disorder, to include as due to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The March 2002 rating decision denying service connection for chronic pain syndrome as due to Agent Orange exposure is final.   38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has not been received to reopen the service connection claim for chronic pain syndrome, to include as due to Agent Orange exposure.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The November 2008 rating decision denying service connection for dental disability for VA compensation purposes is final.   38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

6.   New and material evidence has not been received to reopen the service connection claim for dental disability for VA compensation purposes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

7.  The criteria are not met to establish service connection for a kidney disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

8.  The criteria are not met for an effective date earlier than March 7, 2008, for the award of a TDIU.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  
The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  To this end, they must be: 1) notified of the evidence and information necessary to reopen the claim (i.e., instructed on what new and material evidence is); (2) apprised of the evidence and information necessary to substantiate each element of the underlying service-connection claim; and (3) notified of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits. 
VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).   

However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's service connection claim for a skin disorder, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim for a skin disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the chronic pain and dental claims, VCAA notice letters sent to the Veteran in November 2009 and April 2011 are compliant with the holding in Kent, because it sufficiently explained the bases of the prior final denials of the Veteran's service connection claims (i.e., the deficiencies in the evidence when the claims were previously considered).  The notice letters also informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.

With regard to the service connection claim for kidney disability, notice letters dated in February 2007 and November 2009 were sent to the Veteran.  The letters apprised the Veteran of the type of evidence and information needed to substantiate his service connection claim, and of his and VA's respective responsibilities in obtaining this supporting evidence. The AOJ also advised him as to how disability ratings and effective dates are assigned.  

The appeal for an earlier effective date arises from the Veteran's disagreement with the initial effective date assigned following the award of entitlement to TDIU. Once the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to the TDIU claim.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, VA medical evidence, private medical evidence, records from the Social Security Administration (SSA), photographs, and the Veteran's contentions.   

The Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for kidney disability; however, the Board finds that such development is not necessary because, as will be discussed below, there is no competent, credible evidence that the Veteran had any kidney complaints, treatment or diagnoses during service or that the current kidney disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Also, as will be discussed below, new and material evidence has not been received to reopen the service connection claims for chronic pain syndrome and dental disability.  As such, there is no duty to provide the Veteran a VA examination with regard to the Veteran's petitions to reopen.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion"). 

Regarding the claim for an earlier effective date for the TDIU, the determinative issues are when the Veteran filed this claim versus when the evidence showed he was entitled to this benefit, therefore a retrospective medical opinion is not needed; there is already is sufficient evidence in the file to make the critical determinations.  See Chotta v. Peake, 22 Vet. App. 80, 84-86 (2008).
The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with his claim have been satisfied.


Petitions to Reopen 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2013). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.   See Justus v. Principi, 3 Vet. App. 510 (1992). 
In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Skin Disorder

In a February 1985 rating decision, the RO denied the Veteran's original service connection claim for a skin disability due to Agent Orange exposure.  The claims file at that time included the Veteran's STRs which did not show any skin treatment, complaints, or diagnoses.  An October 1984 VA examination report reflects the Veteran's report of having had occasional breakouts on his face or other parts of the body.  He also stated that while in Vietnam, he had several vesicles on his legs and right thigh, and face.  On examination, no active lesions were seen.   The RO denied the skin claim, reasoning that the VA examination was negative for a diagnosis of a skin condition and for any condition associated with Agent Orange.  The Veteran did not appeal the February 1985 rating decision and it therefore became final under the law and regulations then in effect.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103(2013).

Evidence added to the claims file since the last final decision includes additional VA and private medical evidence, SSA records, photographs, and the Veteran's lay contentions.  Notably, a private December 2005 orthopedic evaluation report indicates that the Veteran has a significant deformity of a fungal nature on the right thumb.  In addition, VA active outpatient medication lists dated in 2007 and 2008 show prescriptions for triamcinolone cream to be applied to the affected areas.  This newly received medical evidence relates to an unestablished fact - a current skin disability- that may be related to service.  

This VA medical evidence is both new and material, and when its credibility is presumed, relates to an unestablished element, and raises a reasonable possibility of substantiating the claim.  The petition to reopen will be allowed.

Chronic Pain Syndrome

In a March 2002 rating decision, the RO denied the Veteran's original claim for service connection for chronic pain, reasoning that pain alone is not considered a disability, and that there was no evidence showing that the Veteran had been diagnosed with a related disability presumed to be related to Agent Orange exposure.   The Veteran submitted a statement in August 2002 in which he stated that he would like to file a notice of disagreement with the March 2002 decision.  However, in September 2002 correspondence, the RO indicated that it did not accept the Veteran's August 2002 statement as a valid NOD because he did not indicate the specific determination (ie.,  chronic pain) with which he disagreed, and which was required under the law in order to initiate a valid notice of disagreement.  See 38 C.F.R. § 20.201 (2013).  Because the RO determined that the Veteran's August 2002 statement did not constitute a NOD, an appeal was not initiated.  The March 2002 rating decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103(2013).

Evidence added to the claims file since the last final decision includes additional VA and private medical evidence, SSA records, photographs, and the Veteran's lay contentions.  

The Board considered the private and VA medical evidence received since the final rating decision.  However, this newly received medical evidence does not relate to an unestablished fact (ie, a nexus) to substantiate the claim.  The Board notes that chronic pain syndrome is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), thus a medical nexus may not be presumed as a matter of law.  In addition, the newly received evidence does not relate to the question of whether chronic pain syndrome is otherwise related to service, to include Agent Orange exposure.

The Board also considered the Veteran's statements relating the current chronic pain syndrome to Agent Orange exposure in service.  However, these statements continue his contention that his chronic pain syndrome is related to Agent Orange exposure in service and were already considered by the RO in the last final rating decision.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

New and material evidence has not been received to reopen this claim. The evidence is either not new, or the new evidence does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Based on the foregoing, the Board concludes that the requirements to reopen the claim of entitlement to service connection for chronic pain syndrome to include as secondary to Agent Orange exposure, have not been met, and the appeal will be denied.


Dental Disability

In a November 2008 rating decision, the RO denied the Veteran's original service connection claim for a dental disability.  The claims file at that time included the Veteran's STRs showing evidence of gingivitis, heavy calculus, and extractions of teeth #16 and 30 upon service entrance in August 1965.  The STRs also showed regular dental care, but no dental trauma.  Post-service VA medical evidence dated in 2007 and 2008 shows that the Veteran had chronic pain in his teeth.  The Veteran did not appeal the November 2008 rating decision and it therefore became final under the law and regulations then in effect.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103(2013).

Evidence added to the claims file since the last final decision includes additional VA and private medical evidence, SSA records, photographs, articles, and the Veteran's lay contentions.  

Newly added treatment records from a prosthodontist in 2009 show that the Veteran's upper teeth were extracted for the fitting of upper dentures.  A May 2011 VA treatment records show that the Veteran has partial lower dentures.  Correspondence from a VA nurse practitioner dated in May 2011 indicates that the Veteran described that he had dental problems when in Vietnam.  

The newly received VA and private medical evidence is not material to the claim because it does not relate to the unestablished facts of a current dental disability (ie, that the Veteran has been diagnosed with any such disability set forth in 38 C.F.R. § 4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate, or the unestablished fact of dental trauma in service.  Notably, both periodontal disease itself and replaceable missing teeth (i.e. with a bridge or denture), are not considered disabling conditions for VA compensation purposes.  See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.  

Although the Veteran is competent to report observable symptoms such as tooth pain, he is not competent to provide a medical opinion relating his current disability to service.  The Veteran's newly received statements relating his dental disability to service are not considered competent and are merely duplicative of statements already considered by the RO.  

New and material evidence has not been received to reopen the dental claim.  The evidence is either not new, or the new evidence does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Based on the foregoing, the Board concludes that the requirements to reopen the claim of entitlement to service connection for dental disability for compensation purposes have not been met, and the appeal will be denied.  The Board notes however that eligibility for Class IV outpatient dental treatment has already been established based on his receipt of a total rating based on individual unemployability.


Pertinent Laws and Regulations For Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, to include calculi of the kidney and nephritis, if manifested to a compensable degree within one year of discharge from service or in service and at any time thereafter. 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309.  The Veteran has not been diagnosed with calculi of the kidney or nephritis, therefore this presumption is not applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran's kidney disability -diagnosed as chronic renal insufficiency or stage IV chronic kidney disease - is not a chronic disease listed under § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection for a kidney disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In addition, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).   38 C.F.R. § 3.309(e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e)  to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.   The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, service connection may still be established with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Kidney Disability

The Veteran is currently diagnosed with a kidney disability, variously diagnosed as chronic renal insufficiency and stage IV chronic kidney disease.     

Although he served in the Republic of Vietnam during the Vietnam era and engaged in combat with the enemy, he does not assert nor does the evidence show that his current kidney disability is a result of combat injury.  Therefore, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) is not applicable here. 
Rather, he asserts that his current kidney disability is related to Agent Orange exposure during service.  However, his claim of service connection for a kidney disability on a presumptive basis as due to Agent Orange exposure must fail because chronic renal insufficiency or stage IV chronic kidney disease are not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e) that are presumed due to herbicide exposure.  Thus, the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.

The Board also considered whether service connection for a kidney disability is warranted on a direct basis; however the preponderance of the evidence is against the claim.  In this regard, the Veteran's STRs show no kidney complaints, treatment, and/or diagnoses.  Upon separation from service in 1967, he denied having had any relevant complaints, and clinical examination of the gastrointestinal system was normal.  In addition, the record does not contain any competent and credible evidence of record relating the Veteran's current kidney disability to his military service, to include Agent Orange exposure.  In fact, VA treatment records dated in November 205 indicate that the Veteran's chronic renal insufficiency is mostly likely due to his hypertension.  

The only evidence relating the Veteran's kidney disability to service are the Veteran's statements.  As a layperson, he is competent to report his observable symptoms, such as flank pain.  However, the question of whether his current disability is related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion, he is not competent to comment on the etiology of his current kidney disability, to include relating it to Agent Orange exposure.  

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2013).  Service connection for a kidney disability will therefore be denied.


Entitlement to an Earlier Effective Date for the Award of a TDIU

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013). 

A claim for TDIU is a claim for increased compensation if the "disability upon which entitlement to TDIU is based has already been found to be service connected."   Rice v. Shinseki, 22 Vet. App. 447, 453-4   (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991). 

An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."   38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper at 126; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

The record shows that the Veteran met the schedular criteria for a TDIU in 2001.

The currently assigned effective date of March 7, 2008 is based on the date of receipt of the Veteran's formal claim.  However, prior to the receipt of that claim, the Board observes that the RO received correspondence from the Veteran in January 2007, in which he sought entitlement to a TDIU and enclosed a VA Form 21-8940, claim for a TDIU.    

Thereafter, in an April 2007 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU, and the Veteran submitted a May 2007 statement in which he disagreed with the denial of TDIU.  The Veteran's TDIU claim has therefore been pending since January 2007.  

Nevertheless, it was not factually ascertainable that his service-connected disabilities precluded him securing or maintaining employment until he underwent a May 2008 VA examination for PTSD.  Prior to that date, a July 2005 VA examiner determined that the Veteran would have difficulty with employment but that his service-connected disabilities would not preclude him from working.  Also, in a January 2008 decision, the Board determined that the Veteran's PTSD did not preclude employment.

As it is not factually ascertainable that the Veteran's service-connected disabilities prevented him from obtaining and retaining substantially gainful employment within the one-year period preceding the Veteran's claim received in January 2007 claim, the exception provided for in the 38 C.F.R. § 3.400(o)(2) does not apply in this case. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  As such, the proper effective date for the grant of TDIU is the later of the date of receipt of the claim or the date entitlement arose, and, thus, May 2008 is the appropriate effective date for the grant of a TDIU. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  However, the Board will not disturb the earlier effective date of March 7, 2008, which was assigned by the RO.  

ORDER

New and material evidence has been received to reopen the service connection claim for a skin disability, to include as secondary to Agent Orange exposure; the claim is reopened.

New and material evidence has not been received to reopen the service connection claim for chronic pain syndrome, to include as secondary to Agent Orange exposure; the petition to reopen is denied.

New and material evidence has not been received to reopen the service connection claim for a dental disability; the petition to reopen is denied.

Entitlement to service connection for a kidney disability, to include as due to Agent Orange exposure, is denied.

Entitlement to an effective date earlier than March 7, 2008, for the award of a TDIU is denied.


REMAND

Remand is necessary to determine whether any current skin disorder is related to the Veteran's service, to include exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional evidence, schedule a VA skin examination to determine the nature and etiology of any currently diagnosed skin disorder.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of the disorder.  All necessary diagnostic testing and evaluation should be performed.  

The VA examiner is asked to address the following:

a. Diagnose all skin disorders found to be present.

b.  Determine whether any current skin disorder began in service, or is otherwise related to service, to include in-service exposure to Agent Orange.

c.  Comment on any reports of having had continuing skin symptoms since service. 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Then adjudicate the service connection claim for a skin disorder, to include as secondary to Agent Orange exposure.  If the claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


